Fourth Court of Appeals
                               San Antonio, Texas
                                     August 10, 2018

                                  No. 04-18-00366-CV

                         JOHN SAENZ & ASSOCIATES, P.C.,
                                   Appellant

                                            v.

             RGV PREMIER SCAN LLC, Esmeralda Ramirez and Eder Leal,
                                Appellees

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2016CVT000466 D4
                      Honorable Melissa Joy Garcia, Judge Presiding


                                     ORDER
       This is an accelerated appeal. Appellee has filed a motion for extension of time
requesting an additional thirty days in which to file its brief. The motion is GRANTED.
Appellee’s brief is due September 20, 2018. NO FURTHER EXTENSIONS WILL BE
GRANTED.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court